Case 1:18-cr-00850-ALC Document 6 Filed 11/29/18 Page 1 of 1

PETRILLO KLEIN a BOXER

655 Third Avenue Guy Petri|io

22nd F|oor D'srect Dia|: (212) 370-0331
New York, NY 10017 Cel|: (646) 385-1479
Te|ephone: (212) 370-0330 gpetri||o@pkb|lp.com

www.pkb|tp.com

November 29, 2018
BY EMAIL/ECF
The Honorable William I-I. Pauley IIl The Honorable Andrew L. Carter, Jr.
United States District Judge United States District Judge
Southern District of New York Southern District ofNeW York
500 Pearl Street, Room 1920 40 Foley Square, Roorn 435
New York, NY 10007 NeW York, NY 10007

Re.' Um`ted States v. Michael Cohen, 18 Cr. 602 (WHP), 18 Cr. 850 (ALC)

Dear Judge Pauley and Judge Carter:

On behalf of our client Michael Cohen, and in accordance With Rule 13(0)(1) of this
District’s Rules for the Division of Business Among Distriet Judges, we respectfully request that
the matter filed today under Case Number 18 Cr. 850 (ALC), Which is assigned to Judge Carter,
be transferred to Judge Pauley for purposes of sentencing In Case No. 18 Cr. 602 (WHP), Mr.
Cohen entered a guilty plea on August 21, 2018, and is currently scheduled for sentencing before
Judge Pauley on December 12, 2018. The government has indicated that it has no objection to

this request

Thank you for your consideration

Resp f ly sub `tted,

 

cc: All counsel of record

